           Case 3:17-cv-01061-RMS Document 156 Filed 05/21/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – CONNECTICUT and MAKE
 THE ROAD NEW YORK,

                       Plaintiffs,                        Civil Action No.
                                                          3:17-cv-1061-RMS
                           v.

 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES, U.S. CUSTOMS AND BORDER
 PROTECTION, and U.S. DEPARTMENT OF
 STATE,

                      Defendants.


                                     JOINT STATUS REPORT

          Pursuant to this Court’s Minute Order of May 19, 2021, ECF No. 154, the parties submit

the following joint status report and state as follows.

1.        On May 19, 2021, the Court held a status conference regarding the processing rate for

Defendant Department of State (“DOS”) in this FOIA matter.

2.        During that conference, DOS opposed returning to the processing rate in place prior to

the COVID-19 pandemic: 800 pages per six-week production cycle.

3.        The Court stated that it was inclined to order DOS to resume processing at the original

rate and ordered the parties to propose language concerning the processing rate going forward.

See id.

4.        The parties have conferred and submit the following proposals:

5.        Defendants’ position:

             a. During the status conference, the Department explained that it opposed a return to

                 the pre-pandemic court-ordered rate of 800 pages per production cycle given the
        Case 3:17-cv-01061-RMS Document 156 Filed 05/21/21 Page 2 of 4




              continuing constraints on personnel and resources imposed by the ongoing health

              emergency. However, under the specific circumstances of this case, wherein the

              Court did not agree with DOS’s position to maintain the current processing rate,

              and ordered the parties to propose language “in anticipation of resuming an 800-

              page processing rate,” Defendants propose that the Court enter an order with the

              following language:

       The Department of State will endeavor in good faith to process 800 pages of outstanding
       parent emails every six weeks, until production of such parent emails is complete. After
       that point, pursuant to the parties’ earlier stipulation and Court order, see ECF Nos. 88-
       89, within 30 days Plaintiffs will designate those emails for which they want the
       Department to process attachments. Within 30 days of receiving Plaintiffs’ designations,
       the Department will begin processing those attachments, and will endeavor in good faith
       to process 800 pages every six weeks, until production is complete.

   6. Plaintiffs’ position:

          a. With respect to the production cycle ending on July 9, 2021, Plaintiffs do not

              oppose an order requiring the Department of State to “endeavor in good faith” to

              process 800 pages.

          b. With respect to all processing cycles ending after July 9, 2021, for the reasons

              Plaintiffs identified during the May 19, 2021 status conference, Plaintiffs

              respectfully request that the Court order the Department of State to abide by the

              terms of the parties’ court-ordered agreement entered prior to the COVID-19

              pandemic. See ECF Nos. 88, 89 (“DOS shall process at a pace of 800 pages every

              six weeks[.]”).



Respectfully submitted this 21st day of May, 2021,




                                               2
        Case 3:17-cv-01061-RMS Document 156 Filed 05/21/21 Page 3 of 4




/s/ Muneer I. Ahmad
Muneer I. Ahmad, Supervising Attorney, ct28109
Jerome N. Frank Legal Services Organization
Yale Law School
P.O. Box 902020
New Haven, CT 06520
muneer.ahmad@ylsclinics.org
Telephone: (203) 432-4800
Fax: (203) 432-1426

Adam Bates, Pro hac vice
Linda Evarts, Pro hac vice
Stephen Poellot, Pro hac vice
International Refugee Assistance Project
One Battery Park Plaza, 4th Floor
New York, NY 10004
abates@refugeerights.org
Telephone: (516) 701-4209
Fax: (929) 999-8119

Justin Cox, Pro hac vice
International Refugee Assistance Project
PO Box 170208
Atlanta, GA 30317
jcox@refugeerights.org
Telephone: (678) 279-5441
Fax: (929) 999-8119

Nicholas Espiritu, Pro hac vice
espiritu@nilc.org
Joshua Stehlik, Pro hac vice
Stehlik@nilc.org
National Immigration Law Center
3450 Wilshire Blvd. #108-62
Los Angeles, CA 90010
Telephone: (213) 639-3900
Fax: (213) 639-3911

Counsel for Plaintiffs




                                            3
        Case 3:17-cv-01061-RMS Document 156 Filed 05/21/21 Page 4 of 4




BRIAN BOYNTON
Acting Assistant Attorney General

ELIZABETH J. SHAPIRO
Deputy Director, Federal Programs Branch

/s/ Michael L. Drezner
MICHAEL L. DREZNER
Trial Attorney, U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L. Street, NW Washington, DC 20005
Telephone: (202) 514-4505
Facsimile: (202) 616-8470

Counsel for Defendants




                                             4
